DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8 and 15) in the reply filed on 03/29/2022 is acknowledged. Claims 9-14 are withdrawn. Claims 1-8 and 15 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 4-6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites e<0.4 at%. The lower limit of e in claim 2 is zero, which does not further limit the e value defined by claim 1. Claims 4-6 recite values of b and e without an upper limit, which do not further limit the values of b and e defined by claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’829 (JP 2018-016829).
Regarding claims 1-5, JP’829 teaches a soft magnetic powder having compositions that meet the recited composition in claims 1-2 and 4-5 (See Table 4, Examples 6-7).  
JP’829 discloses that the particle size is 45 µm or less (Page 10, 1st paragraph), which meets the size limitation recited in claim 1.
JP’829 is silent on the median of circularity of the particles as recited in claim 1 and the equivalent number as recited in claim 3. However, JP’829 discloses that the magnetic powder is made by water atomization method (Page 10, 1st paragraph). In view of the fact that JP’829 teaches an alloy that meets the recited composition in claim 1 and the alloy powder is made by water atomization, which is the same method as disclosed in instant Specification, one of ordinary skill in the art would expect that the powder disclosed by JP’829 to meet the median of circularity as recited in claim 1 and the equivalent number as recited in claim 3.
Regarding claims 7-8 and 15, JP’829 discloses that amorphous phase rate is 98.1 % (Table 4, Sample 7), which meets the limitations recited in the instant claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP’829 (JP 2018-016829).
Regarding claims 1-6, JP’829 teaches a soft magnetic powder comprising 1-13 at% B, 0-8 at% Si, 4-8 at% P, 0.3-1 at% Cu, 0-8at % C, 2-4 at% Cr and the balance is Fe (Abstract), which overlaps the recited composition in the instant claims and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
JP’829 discloses examples (Table 4, Examples 6-7) that meet the recited composition in claims 1-2 and 4-5.  
JP’829 discloses that the particle size is 45 µm or less (Page 10, 1st paragraph), which meets the size limitation recited in claim 1.
JP’829 is silent on the median of circularity of the particles as recited in claim 1 and the equivalent number as recited in claim 3. However, JP’829 discloses that the magnetic powder is made by water atomization method (Page 10, 1st paragraph). In view of the fact that JP’829 teaches an alloy that meets the recited composition in claim 1 and the alloy powder is made by water atomization, which is the same method as disclosed in instant Specification, one of ordinary skill in the art would expect that the powder disclosed by JP’829 to meet the recited median of circularity in claim 1 and the equivalent number as recited in claim 3.
Regarding claims 7-8 and 15, JP’829 discloses that amorphous rate is 98.1 % (Table 4, Sample 7), which meets the limitations recited in the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733